DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/EP2018/077129, filed 10/05/2018. This application claims foreign priority to 17195192.4, filed 10/6/2017.
Information Disclosure Statement
The IDS filed on 6/24/2020 has been considered. See the attached PTO 1449 form.

Election/Restrictions
Applicant’s election of Group I (claims 1-6, 18-22, 35, 37, 41 and 46) and the species election of the method of treatment, glucono delta lactone compound and Gardnerella vaginalis bacteria in the reply filed on 10/25/2021 is acknowledged. In a telephonic conversation with Weston R. Gould on 11/4/2021, the applicant also elected bacterial infection being an infection of the groin and vaginitis as the bacterial infection. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 38-40 and 54-55 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claims Status
Receipt of Remarks/Amendments filed on 10/25/2021 is acknowledged. Claims 1-6, 18-22, 35, 37-41, 46 and 54-55 are currently pending. Claims 38-40 and 54-55 have been withdrawn. Accordingly, claims 1-6, 18-22, 35, 37, 41 and 46 are currently under examination. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites a list of alternative bacteria and after each alternative bacteria, the claim recites a dash (i.e. “-“). For example, the claim recites “Gardnerella vaginalis-“, “Porphyromonas gingivalis-“, etc. The recitation of a dash (i.e. “-“) after the alternative bacteria should be deleted. 
The recitation “to and individual” in claim 1 should recite “to an individual”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 18-22, 35, 37, 41 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "reduce presence of said bacteria in said subject".  There is insufficient antecedent basis for this limitation in the claim. Claim 1, previous to the above recitation recites “to and individual”. However, there is no recitation of a “subject” before to the recitation "reduce presence of said bacteria in said subject" and thus it makes the claim unclear. The claim should replace “said subject” with “said individual” because there is proper antecedent basis for “individual”. 

Claim 41 recites “composition comprises at least 5 wt% of the compound of formula XX or said lactone thereof”. While this recitation recites the compound of formula XX or said lactone thereof, it does not particularly state that the compound is specifically the elected glucono delta lactone (i.e. formula XIX) and thus it is unclear whether the concentration recited in this claim is directed to the elected glucono delta lactone (i.e. formula XIX) or whether it is directed to the non-elected compounds. In order to clarify this, the claim should recite “composition comprises at least 5 wt% of the compound of formula XIX”. 
Claims 2-6, 18-22, 35, 37 and 46 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 18-20, 22, 35, 37, 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 2006/0172007A1; Aug. 3, 2006) as evidenced by Payne et al. (US 2004/0126369A1; Jul. 1, 2004).
Ahmad et al. teaches the composition and methods of the invention relate to products containing an antifungal compound and an active buffering compound as well as a pharmaceutically acceptable carrier. The buffered compositions of the invention have effectiveness in treating mycotic infections and bacterial vaginosis infection. (Para 0018). Ahmad teaches that an elevated pH is part of 
Regarding the concentration of the claimed glucono delta lactone compound, even though Ahmad does not explicitly exemplify the claimed amount, it teaches an overlapping amount of glucono delta lactone in the composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding the concentration of water, while Ahmad does not exemplify an amount which overlaps the instantly claimed amount of water, the reference teaches the quantity of components such as water may vary according to the desired nature and consistency of the composition, including creams, ointments, waxy suppository, gelatin capsules, anhydrous polymeric suppositories and the like (Para 0046). Thus, it would have been obvious to one skilled in the art to manipulate the amount of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to the instantly claimed recitation wherein said compound or said lactone is present in said pharmaceutical composition at a concentration sufficient to functionally prevent or reduce presence of said bacteria in said subject, Ahmad teaches the instantly claimed compound in a composition present at a concentration which overlaps the claimed concentration and Ahmad also teaches the method step of administering the composition comprising the glucono delta lactone compound to an individual. Since the reference teaches the claimed glucono delta lactone compound in an overlapping amount and the same method step instantly claimed, the glucono delta lactone compound taught by Ahmad would necessarily prevent or reduce the presence of said bacteria in said subject as recited in claim 1. Although Ahmad does not disclose all the characteristics and properties of the composition disclosed in the present claims, based on the substantially identical process using identical components, the Examiner has a reasonable basis to believe that the properties claimed in the present invention are necessarily present in the composition disclosed by Ahmad.  Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicant to prove that the properties are not necessarily present.  ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is necessarilty present in the prior art does not necessarily make the claim 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 1-6, 18-20, 21, 22, 35, 37, 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 2006/0172007A1; Aug. 3, 2006) as evidenced by Payne et al. (US 2004/0126369A1; Jul. 1, 2004) as applied to claims 1-6, 18-20, 22, 35, 37, 41 and 46 above, and further in view of Owen (Management of Vaginitis, American Family Physician, Vol. 70, Number 11, Dec. 1, 2004).
The teachings of Ahmad and Payne have been set forth above.

Owen throughout the reference discloses treatments for the management of Vaginitis (Abstract). The reference teaches that miconazole is a safe treatment option for vaginitis in women that are pregnant (Table 3). Owen also teaches that bacterial vaginosis has been shown to be a risk factor for premature labor and perinatal infection and that evidence supports treatment of high risk pregnant women with bacterial vaginosis. (see: Bacterial Vaginosis in Pregnancy).   
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ahmad to incorporate the teachings of Owen and administer the composition of Owen to a pregnant woman with vaginitis as taught by Owen. One would have been motivated to do so because Owen teaches that miconazole is a safe treatment option for vaginitis in women that are pregnant and further teaches that bacterial vaginosis has been shown to be a risk factor for premature labor and perinatal infection and that evidence supports treatment of high risk pregnant women with bacterial vaginosis. Since Ahmad teaches the composition comprises miconazole and is administered to women with vaginitis such as bacterial vaginosis, it would have been obvious to one skilled in the art to administered Ahmad’s composition to a woman that is pregnant because Owen provides the motivation that miconazole is safe to use in pregnancy and that there is evidence that supports treating high risk pregnant women with bacterial vaginosis and that bacterial vaginosis is a risk factor for premature labor and perinatal infection.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616